Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting the defendant of the crime of assault in the third degree, and order denying defendant’s motion for a new trial, affirmed. No opinion. Carswell, Johnston, Adel and Close, JJ., concur; Lazansky, P. J. (dissenting): I vote to reverse the judgment, to dismiss the appeal from the order, and to dismiss the information on the ground that the Court of Special Sessions had no jurisdiction, as the crime charged in the information, viz., wilful striking on the face, head, and forehead of another with the fist of defendant having metal knuckles on his hand, was assault in the second degree, which is a felony. Section 242 of the Penal Law states that a person is guilty of assault in the second degree who “ 4. Wilfully and wrongfully assaults another by the use of a weapon, or other instrument or thing likely to produce grievous bodily harm; * * Brass knuckles are such a weapon or instrument as a matter of law. They are “ used for inflicting a brutal blow ” (Eneye. Britanniea); they are “ dangerous and foul weapons.” (People v. Persce, 204 N. Y. 397, 402.) Mere possession thereof was formerly a felony, and is now a misdemeanor. (Penal Law, § 1897.)